Motion of Carl L. Shipley, pro se, for leave to file a brief as amicus curiae granted. Motion of Solicitor General Griswold, pro se, for leave to participate in oral argument as amicus curiae granted and 30 minutes allotted for that purpose. Thirty additional minutes allotted to counsel for petitioner. Case removed from current argument list and it is ordered that briefs and oral arguments be presented by counsel for the parties.
Mr. Justice Marshall took no part in the consideration or decision of this order.